Ingraham, J.
—The defendant sets up, by way of counter-claim, that the plaintiff became indebted to the defendant upon a note, which is set out in the complaint, by giving a copy of it (the note being written in the French language), and then avers the transfer to the plaintiff by the payee, the demand of payment and non-payment.
The plaintiff demurs to this counter-claim, upon the ground that the same does not constitute a counter-claim or defence.
The objection that the note should have been set out in English, and not in French, is answered in section 162 of the Code, which allows the pleader to set out a copy of the note or instrument, and to state that there is due upon it a specified sum. This is substantially complied with in this answer; and although in the case of a note or other instrument written in a foreign language, it is better to describe the same according to the legal effect of the instrument, still I am not prepared to say that the defendant may not set it forth in hac verba, the in*129strument on which the claim is founded, although in a foreign language. But that is, at any rate, no ground of demurrer. There may be a good cause of action, although the note may be set out according as it is written.
Judgment for defendant on demurrer, with leave to plaintiff to reply, on payment of costs.